The Court
(Thruston, J., contra,)
was of opinion that the writ of error is a supersedeas to the writ of peremptory mandamus, and refused to award an attachment, and quashed the peremptory writs of mandamus which had been issued before the expiration of the ten days.
See 7 Wheaton, 534. The Supreme Court determined that a writ of error would lie, to reverse the judgment of this Court awarding a peremptory mandamus, and directed Mr. Jones to produce affidavits as to the value of the matter in controversy. Put it not appearing that it amounted to $1000, the sum required to give appellate jurisdiction to the Supreme Court from the final judgments or decrees of this Court, the Supreme Court decided that a writ of error could not regularly issue in this case, and ordered the writ of error to be quashed.
At May term, 1822, of the Circuit Court, a mandate from the Supreme Court was produced, showing that the writ of error .was dismissed; whereupon the Circuit Court granted a peremptory mandamtis to admit the petitioners, Wheelwright and others, to their seats as directors, &c.